Citation Nr: 1336520	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-13 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jacob Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1980, from October 2001 to September 2002, and from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Unfortunately, a remand is required for the Veteran's claim of entitlement to service connection for sleep apnea.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013).  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran was not afforded a VA examination on the claim of entitlement to service connection for sleep apnea.  A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2013); 38 C.F.R. § 3.159(c)(4)(i) (2013) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that his currently diagnosed sleep apnea onset during his active service.  A review of the Veteran's service treatment records and private medical records indicate that he was first diagnosed with sleep apnea in July 2008 from a sleep study he underwent at Wilford Hall Medical Center at Lackland Air Force Base, Texas.  The Veteran also submitted private medical records from March 2009, that indicate that the Veteran has sought treatment for sleep apnea related symptoms.  

Additionally, the Veteran has submitted lay statements in support of his claim regarding the onset of his sleep apnea condition.  The numerous statements describe the Veteran snoring, being tired in the morning, and waking up startled while sleeping during deployment.  The statements of in-service symptoms observed by the Veteran's fellow service members, and the later confirmed diagnosis of sleep apnea by his private physician, lead the Board to conclude that the evidence meets the low threshold of an indication of an association between sleep apnea and service.  Because there is no relevant medical nexus opinion associated with the claims file, there is insufficient competent medical evidence to decide the issue of entitlement to service connection for sleep apnea.  A remand is therefore required to provide an examination to obtain the necessary medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of sleep apnea.  The examiner must review the claims file and should note that review in the report.  After a review of the claims file, the service and post-service treatment records, and with consideration of the Veteran's submitted lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was incurred in or is due to active service, including active duty from June 1976 to October 1980, from October 2001 to September 2002, and from February 2003 to February 2004, or any periods of active duty for training in the United States Air Force Reserve.  A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, should be included in the examination report.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


